COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00255-CV


ALFONSO COLLAZO, JUAN                                            APPELLANTS
MIGUEL TORRES, MARCOS
SALVADOR, ZUMELA COLLAZO,
AND ELIZABETH ACOSTA-
TORRES

                                       V.

RICKEY ALLEN LEHMAN AND                                            APPELLEES
NATIONAL OIL WELL VARCO, L.P.


                                   ------------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On September 9, 2011, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk=s record as required by


      1
      See Tex. R. App. P. 47.4.
Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellants, within fifteen days, made arrangements to pay for the clerk=s record

and provided this court with proof of payment.

      Because appellants have not provided this court with proof of payment for

the clerk=s record, it is the opinion of the court that the appeal should be

dismissed for want of prosecution.       Accordingly, we dismiss the appeal. See

Tex. R. App. P. 37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 6, 2011




                                     2